Case: 18-10537       Document: 00514894654         Page: 1     Date Filed: 03/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                     No. 18-10537                                FILED
                                   Summary Calendar                        March 29, 2019
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

MICHAEL WAYNE LITTLE,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-221-1


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Michael Wayne Little, who pleaded guilty to conspiracy to possess, with
intent to distribute, methamphetamine, in violation of 21 U.S.C. § 846,
contests the district court’s imposing a sentence of, inter alia, 188-months’
imprisonment.       Little contends the court erred in assessing a two-level
enhancement, pursuant to Sentencing Guideline § 2D1.1(b)(12), for Little’s




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-10537     Document: 00514894654      Page: 2   Date Filed: 03/29/2019


                                  No. 18-10537

“maintain[ing] a premises for the purpose of manufacturing or distributing a
controlled substance”.
      Although post-Booker, the Guidelines are advisory only, the district
court must avoid significant procedural error, such as improperly calculating
the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 48–51
(2007). If no such procedural error exists, a properly preserved objection to an
ultimate sentence is reviewed for substantive reasonableness under an abuse-
of-discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
court, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008).
      Little preserved his objection in district court to the enhancement.
Concerning our standard of review for that issue, the district court’s
“application of [Guideline] § 2D1.1(b)(12) is a factual finding reviewed for clear
error”. United States v. Haines, 803 F.3d 713, 744 (5th Cir. 2015). Therefore,
the enhancement will be upheld unless Little can show its imposition was
“unreasonable or implausible in the light of the record as a whole”. United
States v. Ramos, 509 F. App’x 317, 318 (5th Cir. 2013) (citing United States v.
Caldwell, 448 F.3d 287, 290 (5th Cir. 2006)). He fails to do so.
      Guideline § 2D1.1(b)(12) authorizes a two-level enhancement if
defendant “maintained a premises for the purpose of manufacturing or
distributing a controlled substance”. Little asserts the “primary purpose” of
maintaining his residence was as a family home.             Nevertheless, for the
Guideline § 2D1.1(b)(12) enhancement to apply, the drug-related activity “need
not be the sole purpose for which the premises was maintained”. U.S.S.G.




                                        2
    Case: 18-10537     Document: 00514894654    Page: 3   Date Filed: 03/29/2019


                                 No. 18-10537

§ 2D1.1(b)(12), cmt. n.17; see also United States v. Carrillo, 689 F. App’x 334,
335 (5th Cir. 2017).
      Along that line, Little presented no evidence to rebut the assertions in
the presentence investigation report (PSR), which was adopted by the district
court. Those assertions were corroborated by information provided to law
enforcement by those familiar with drug transactions involving Little: that a
principal purpose of the premises was drug distribution. In the light of the
unrebutted PSR, see United States v. Alaniz, 726 F.3d 586, 619 (5th Cir. 2013),
and the record as a whole, the court did not clearly err in applying the
enhancement. See United States v. Benitez, 809 F.3d 243, 250 (5th Cir. 2015);
Haines, 803 F.3d at 744.
      AFFIRMED.




                                       3